UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10 Amendment No. 4 GENERAL FORM FOR REGISTRATION OF SECURITIES Pursuant to Section 12(b) or 12(g) of the Securities Exchange Act of 1934 ML BLUETREND FUTURESACCESS LLC (Exact name of registrant as specified in its charter) DELAWARE 26-2581977 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) c/o MERRILL LYNCH ALTERNATIVE INVESTMENTS LLC 4 World Financial Center 250 Vesey Street, 10th Floor New York, NY 10080 Barbra E.Kocsis Merrill Lynch Alternative Investments LLC 1200 Merrill Lynch Drive (1B) Pennington, NJ 08534 (609) 274-5838 Copies to: Mark Borrelli Sidley Austin LLP One South Dearborn Chicago, Illinois 60603 Securities to be registered pursuant to Section 12(b) of the Act: NONE Securities to be registered pursuant to Section 12(g) of the Act:Units of Limited Liability Company Interest (Title of Class) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X TABLE OF CONTENTS Item 1: Business 1 Item 1A: Risk Factors 17 Item 2: Financial Information 17 Item 3: Properties 23 Item 4:Security Ownership of Certain Beneficial Owners and Management 24 Item 5:Directors and Executive Officers 24 Item 6: Executive Compensation 26 Item 7: Certain Relationships and Related Transactions, and director independence 27 Item 8: Legal Proceedings 27 Item 9: Market Price of and Dividends on the Registrant’s Common Equity and Related Stockholder Matters 28 Item 10: Recent Investor Purchases of Unregistered Securities 29 Item 11: Description of Registrant’s Securities to be Registered 29 Item 12: Indemnification of Directors and Executive Officers 33 Item 13: Financial Statements and Supplementary Data 33 Item 14: Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 34 Item 15: Financial Statements and exhibits 35 i Item 1:BUSINESS (a) General development of business ML BlueTrend FuturesAccess LLC (the “Fund”) is a Delaware limited liability company, formed on May 8, 2008, that retains a single professional commodity trading advisor (“CTA”) to manage the Fund’s speculative trading of commodity futures and forward contracts, other commodity interests and options on each of the foregoing.Merrill Lynch Alternative Investments LLC (the “Sponsor”) is the sponsor of the Fund.BlueCrest Capital Management LLP (the “Trading Advisor”) is the CTA of the Fund, and is not affiliated with the Sponsor or the Fund. The Fund will file annual, quarterly and current reports and certain other information with the Securities and Exchange Commission (“SEC”).Persons may read and copy any documents the Fund files at the SEC’s public reference room at treet, NE, Washington D.C.20549 on official business days between the hours of 10 a.m. and 3 p.m.You may obtain information on the operation at the public reference room by calling the SEC at 1-800-SEC-0330.The SEC maintains an internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC at http://www.sec.gov.A copy of any such filings will be provided free of charge to any investor in the Fund (“Investor”) upon written request to the Fund at its business address, c/o Merrill Lynch Alternative Investments LLC, 4 World Financial Center, 250 Vesey Street, 10th Floor, New York, NY 10080. Plan of Operation The Fund commenced trading on September 1, 2008.The Fund’s objective is long-term appreciation through systematic trend-following trading strategies. Under its limited liability company operating agreement (the “Operating Agreement”), the Fund has delegated the exclusive management of all aspects of the business and administration of the Fund to the Sponsor, a Delaware limited liability company.The Sponsor is registered with the Commodity Futures Trading Commission (“CFTC”) as a Commodity Pool Operator (“CPO”) and as a CTA and is a member of the National Futures Association (“NFA”) in such capacities.The Sponsor is also registered with the SEC as an investment adviser and transfer agent. The Fund’s offering materials were prepared in accordance with applicable CFTC rules and will be filed with and reviewed by NFA prior to their distribution to potential investors.The Fund’s units of limited liability company interest (“Units”) are privately offered pursuant to Rule 506 under Regulation D of the Securities Act of 1933, as amended (the “Securities Act”).While the Fund uses the term “Class” to distinguish Units with certain fee and expense or minimum investment terms, the holders of the Units, regardless of the “Class” of those Units, share pro rata in the Fund’s profits and losses, enjoying no preferences over one another during the life of the Fund or upon dissolution and otherwise have identical rights under the Operating Agreement.Although the Fund uses the term “Class” to distinguish the four types of Unit, the 1 differences are not sufficient to make them four separate “classes” under Section 12(g) of the Securities Exchange Act of 1934 (“Exchange Act”). The Fund’s assets may be used to engage in the trading of commodity futures contracts, other commodity interests, options, and forward contracts pursuant to the investment methodology of the Trading Advisor.The Sponsor was responsible for selecting and will be responsible for monitoring the Trading Advisor, and it may replace the Trading Advisor in the future, in its sole discretion.The Sponsor selected the Trading Advisor based on the Sponsor’s diligence on the Trading Advisor, the markets the Trading Advisor is active in and the Trading Advisor’s past performance.The Sponsor may add additional trading advisors, but is unlikely to do so absent removal or resignation of the current Trading Advisor. The Trading Advisor attempts to achieve for the Fund the objective of its trading model, the BlueTrend Program (the “Trading Program”).The Trading Program is a systematic trend following system, its decision-making inputs are 100% technical.The Trading Advisor aims to apply scientific techniques to the analysis and modeling of markets, thereby seeking to deliver reliable trading systems with absolute returns and superior risk and rewards.The Trading Program trades daily across 150+ futures products in equity indexes, fixed income, foreign exchange, energy, metals, agriculturals and soft commodities on the principal futures exchanges in the US, Asia, Europe, UK and Japan.Sectors traded include equities, bonds, interest rates, and commodities, including agricultural, base metals, precious metals, energies and forwards on foreign currency.The reference price of the transaction and the daily mark to market are based on the relevant futures contract settlement price set by the exchange. The Trading Program seeks to achieve long-term appreciation in the value of its assets and to maintain an exceptional risk/return ratio by focusing on continuous research and development.The Trading Advisor’s systematic research team combines research, model development and implementation and execution functions.The Fund’s portfolio construction is regularly reviewed to attempt to deliver superior returns while maintaining diversity. The Fund’s fiscal year ends on December31. As the Fund trades primarily in commodity interests rather than securities, the Fund qualifies for an exception from and is not registered as an investment company under the Investment Company Act of 1940, as amended (the “Company Act”).Consequently, Investors will not have the benefit of the investor protection provisions afforded by the Company Act. (b) Financial Information about Segments The Fund’s business constitutes only one segment: a speculative “commodity pool.” The Fund does not engage in sales of goods or services. 2 (c) Narrative Description of Business General The Fund trades futures across over 150 futures products in equity indexes, fixed income, foreign exchange, energy, metals, agriculturals and soft commodities with the objective of achieving long-term asset appreciation through continuous research and development of the Trading Program.One of the aims of the Fund is to provide diversification for Investors’ portfolios by offering access to an investment field that has often had a low degree of performance correlation with traditional stock and bond holdings.However, investment in the Fund is only appropriate for a limited portion of that segment of an Investor’s portfolio which is intended to be invested in investments that bear a high level of risk.Traditional portfolios invested in stocks, bonds and cash equivalents can be diversified by allocating a portion of their assets to non-traditional investments such as managed futures. Because of its potential non-correlation with the performance of stocks and bonds, managed futures can help to improve long-term returns and reduce portfolio volatility, although there can be no assurance that the Fund will achieve these objectives or avoid substantial losses.Below is a chart showing the relationships between the Fund, the Sponsor and several of the major service providers to the Fund. *The Sponsor sponsors and manages a variety of alternative investment funds, including the Fund, other funds within the FuturesAccess Program (“FuturesAccess Funds”), other commodity pools and funds which trade primarily in securities rather than commodities, including hedge funds, funds of funds and private equity funds. 3 The Sponsor The Sponsor is a wholly-owned subsidiary of Merrill Lynch Investment Managers, L.P.(“MLIM”), which, in turn, is 99% owned by Merrill Lynch & Co., Inc.(“ML & Co.”).MLIM is 1% owned by its general partner, Princeton Services, Inc.MLIM is a wholly-owned subsidiary of Bank of America Corporation.For convenience, ML & Co. and its affiliated entities are sometimes collectively referred to as “Merrill Lynch.” The Sponsor sponsors and manages a variety of alternative investments, including hedge funds, funds of funds, private equity and managed futures funds.The Sponsor’s capabilities in this field of investment date back as far as 1986 through its predecessor organizations.The Sponsor and its affiliates act as general partner, sponsor or investment manager for a number of hedge funds, single-manager feeder funds, funds of funds, managed futures and private equity funds.One of these fund of funds, ML Systematic Momentum FuturesAccess LLC (“Systematic Momentum”), is the sole investor in certain Units of the Fund; however there are additional investors in the other classes of Units. The Trading Advisor The Trading Advisor is an alternative asset manager based in London, managing over $14.5 billion across its funds.The Trading Advisor is exempt from registration with the CFTC as a CTA and CPO.The two founders of the Trading Advisor, Michael Platt and William Reeves, were both managing directors and senior proprietary traders at JP Morgan.Mr. Platt and Mr. Reeves left JP Morgan to establish the Trading Advisor in 2000 with an initial $117 million of assets under management.Since then, it has been the Trading Advisor’s objective to construct a trading infrastructure of investment bank quality, from which it can build investment teams and manage new funds, offering superior returns to investors. The Trading Advisor currently has approximately 334 employees, of whom sixty are principals.The Trading Advisor is approximately 75% owned by its principals and 25% by a wholly owned subsidiary of Man Group plc.The Trading Advisor has its principal office at 40 Grosvenor Place, London SW1X7AW. 4 The Fund and the Sponsor have entered into an advisory agreement with the Trading Advisor whereby the Trading Advisor will trade in the international futures and forwards markets pursuant to the Trading Program.In the Trading Program, which the Trading Advisor has traded since April 2004, the Trading Advisor applies a systematic trend following strategy. The Trading Advisor is a systematic trend follower, its decision-making inputs are 100% technical.There is no discretionary factor in the trading program, other than identifying which counterparty to use when executing trades.The Trading Advisor aims to apply scientific techniques to the analysis and modeling of markets, thereby seeking to deliver reliable trading systems with absolute returns and superior risk and rewards.In implementing the Trading Program, the Trading Advisor, on behalf of the Fund, trades daily across 150+ futures products in equity indexes, fixed income, foreign exchange, energy, metals, agriculturals and soft commodities on the principal futures exchanges in the US, Asia, Europe, UK and Japan.Sectors traded include equities, bonds, interest rates, and commodities, including agricultural, base metals, precious metals, energies and forwards on foreign currency.The reference price of the transaction and the daily mark to market are based on the relevant futures contract settlement price set by the exchange. The Fund accesses the Trading Program by placing funds allocated to trading all or substantially all of its assets in a CFTC-regulated managed account held by Merrill Lynch, Pierce, Fenner & Smith Incorporated (“MLPF&S”), the Fund’s commodity broker.Funds are also held at MLPF&S in London through which foreign currency forwards are processed.The Fund also utilizes custody accounts with PNC Trust Company. The Trading Advisor has the sole and exclusive authority and responsibility for directing the Fund’s trading, subject to the Sponsor’s fiduciary authority to intervene to overrule or unwind trades if the Sponsor deems that doing so is necessary or advisable for the protection of the Fund.The Fund or the Sponsor may also override the trading instructions of the Trading Advisor to the extent necessary:(i)to fund any distributions or redemptions of the Fund’s Units to be made by the Fund; (ii) to pay the Fund’s expenses; and/or (iii)to comply with speculative position limits; provided that the Fund and the Sponsor shall permit the Trading Advisor three days in which to liquidate positions for the purposes set forth in clauses (i)-(ii) prior to exercising its override authority.The Trading Advisor will have no liability for the results of any of the Sponsor’s interventions in (i)-(ii), above. The advisory agreement will terminate immediately if the Fund is terminated and dissolved by the Sponsor.The advisory agreement may be terminated at any time by the Trading Advisor on 90 days’ notice in the event it independently determines not to pursue the trading strategy in which it engages on behalf of the Fund for any account.After December 31, 2011, the advisory agreement may be terminated by the Fund or the Trading Advisor upon 120 days’ notice. Either the Sponsor or the Trading Advisor have the ability to terminate the advisory agreement upon 30 days’ notice as of the end of the first full calendar quarter subsequent to March 31, 2010, if, as of March 31, 2010, the Fund does not have an aggregate capitalization of at least $50 million, or as of the end of the first full calendar quarter subsequent 5 to March 31, 2011 if, as of March 31, 2011, the Fund does not have an aggregate capitalization of at least $100 million.The Fund and/or the Sponsor, on the one hand, or the Trading Advisor, on the other, may terminate the advisory agreement as a result of a material breach of the advisory agreement by the other party, after due written notice (as specified therein), effective when actually received by the other party, and an opportunity to cure. Upon the dissolution of the Fund, the Sponsor (or, if the Sponsor has withdrawn, such other liquidator as the Investors may, by vote of more than 50% of the outstanding Units then held by Investors, select) shall wind up the Fund’s affairs and, in connection therewith, shall distribute the Fund’s assets pursuant to the Fund’s Operating Agreement. While there are no separate fees related to terminating the agreement, if there is an incentive fee owed to the Trading Advisor on the date of termination, such incentive fee is due on the termination of the advisory agreement. The advisory agreement provides that the Fund will indemnify, defend and hold harmless the Trading Advisor and certain affiliated parties against losses resulting from claims relating to any indemnified person’s actions on behalf of the Fund under the advisory agreement; provided that the conduct of such person did not constitute negligence, misconduct or a breach of the advisory agreement or of any fiduciary obligation to the Fund and was done in good faith and in a manner such person reasonably believed to be in, or not opposed to, the best interests of the Fund. Use of Proceeds and Cash Management Income Subscription Proceeds The Fund’s cash will be used as security for the Fund’s trading activity and to pay the Fund’s trading losses, offset by trading gains, as well as its expenses and redemptions.The primary use of the proceeds of the sale of the Units is to permit the Trading Advisor to trade on a speculative basis in a wide range of different futures and forwards markets on behalf of the Fund, the range of which may be limited from time to time by the specific focus of the Trading Program.While being used for this purpose, the Fund’s assets also generally will be available for cash management. Markets Traded The Fund engages in speculative trading in the U.S. and non-U.S. futures and forward markets. The Fund’s commitments to different types of markets — U.S.and non-U.S., regulated and non-regulated — differ substantially from time to time, as well as over time.The Fund has no policy restricting its relative commitment to any of these different types of markets. Custody of Assets Certain of the Fund’s cash is held by MLPF&S in customer segregated accounts and primarily invested in CFTC-eligible investments, including commercial paper, U.S. government and government agency securities, prime non-U.S. government securities, corporate notes and money market funds. Interest The Fund generally will earn interest, as described below, on its cash, which is deemed to include, in addition to actual cash held by the Fund, its “open trade equity,” i.e. equity attributable to unrealized gain and loss on open positions.Cash is held primarily in U.S. dollars, and to a lesser extent in foreign currencies.Cash does not include, and the Fund does not earn interest income on, the Fund’s gains or losses on its open forward, 6 commodity option and certain non-U.S. futures positions since these gains and losses are not collected or paid until such positions are closed out. The Fund’s cash may be greater than, less than or equal to the Fund’s Net Asset Value (on which the redemption value of the Units is based) primarily because Net Asset Value reflects all gains and losses on open positions as well as accrued but unpaid expenses. MLPF&S intends to pay interest on the Fund’s cash, irrespective of how such cash is held or invested, at the most favorable rate payable by MLPF&S to accounts of Merrill Lynch affiliates, which will consist of the current federal funds rate of interest minus a spread based on the currency held.MLPF&S will receive the amount of the spread, in addition to any amounts it receives over the federal funds rate due to its investing activities, as well as any amounts it, or its affiliates, receive in brokerage commissions as described herein.The Fund receives interest on its cash held in excess of margin.MLPF&S retains the additional economic benefit derived from possession of the Fund’s cash, which includes the ability to invest such cash throughout MLPF&S’s cash management programs, which may include investments in vehicles managed or sponsored by MLPF&S or its affiliates. MLPF&S in the course of acting as commodity broker for the Fund, may lend certain currencies to, and borrow certain currencies from, the Fund.In the course of doing so, MLPF&S both retains certain amounts of interest and receives other economic benefits.In doing so, MLPF&S follows its standard procedures for paying interest on the assets of the commodity pools sponsored by the Sponsor and other MLPF&S affiliates and traded through MLPF&S. Charges The Fund will offer, four classes (“Classes”) of Units to outside investors:Class A, Class C, Class I, and Class D.Each Class participates on equal terms in the profits and losses of the Fund and has equal ownership rights in the equity thereof.Classes are differentiated only by the fees paid by each and the type of investor eligible to invest in each.Class eligibility is determined on the basis of an Investor’s total investment (“FuturesAccess Investment”) in the Sponsor’s FuturesAccess program (“FuturesAccess”) overall as well as, in the case of Class D Units, in the Fund.A 7 separate class of Units is not open to investment except by certain affiliates of the Sponsor and are subject to different fees and terms.Other classes may be offered from time to time, with such terms as determined by the Sponsor in its sole discretion. No minimum FuturesAccess Investment is required to invest in Class A or Class C Units, other than the minimum subscription amounts required to invest in the Fund.As described in more detail below, Class A Units are subject to a sales commission of between 1.0% and 2.5%, depending on the size of the subscription, and Class C Units are not subject to a sales commission but pay a higher Sponsor’s Fee (as defined below) than the Class A Units.Investors with total FuturesAccess Investments of $5,000,000 or more are eligible to purchase Class I Units.Investors with investments in the Fund of $5,000,000 or more or aggregate FuturesAccess Investments of $15,000,000 or more are eligible to purchase Class D Units. Description of Current Charges Recipient Nature of Payment Amount of Payment MLPF&S Sales Commission Sales commissions are based on gross subscription amounts, i.e., the total subscription prior to deduction of the sales commission. Class A 1.00% – 2.50% The initial sales commission applicable to subscriptions for Class A Units are as follows: FuturesAccess Investments of less than $1,000,000 2.5% FuturesAccess Investments of at least $1,000,000, less than $2,000,0002.0% FuturesAccess Investments of at least $2,000,000, less than $3,000,0001.5% FuturesAccess Investments of at least $3,000,000, less than $5,000,0001.0% Class C None Class I Up to 0.50%, subject to negotiation by individual Investors, but not to exceed 0.50% in any case Class D Up to 0.50%, subject to negotiation by individual Investors, but not to exceed 0.50% in any case 8 Recipient Nature of Payment Amount of Payment The Sponsor may waive or reduce sales commissions for certain Investors without entitling any other Investor to such waiver or reduction. The Sponsor
